ICJ_054_ICAOCouncil_IND_PAK_1972-08-18_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA r, PAKISTAN)

JUDGMENT OF 18 AUGUST 1972

1972

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

APPEL CONCERNANT LA COMPÉTENCE
DU CONSEIL DE L’OACI
(INDE c. PAKISTAN)

ARRÊT DU 18 AOUT 1972
Official citation:

Appeal Relating to the Jurisdiction of the ICAO Council, Judgment,
1.C.J. Reports 1972, p. 46

Mode officiel de citation:

Appel concernant la compétence du Conseil de ! OACI, arrêt,
C.LJ, Recueil 1972, p. 46

 

Nedevente: SOO

 

 

 
18 AUGUST 1972
JUDGMENT

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA v. PAKISTAN)

APPEL CONCERNANT LA COMPÉTENCE
DU CONSEIL DE L'OACI

(INDE c. PAKISTAN)

18 AOÛT 1972
ARRÊT
46

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1972

18 août 1972

APPEL CONCERNANT LA COMPÉTENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN)

Appel contre des décisions par lesquelles le Conseil de l'Organisation de
l'aviation civile internationale s'est décluré compétent pour connaître d'une
«requête » et d'une « plainte» du Pakistan au sujet de la suspension par I’ Inde des
survols de son territoire par des aéronefs civils pakistanais, suspension qui serait
intervenue en violation de la Convention relative à l'aviation civile internationale
et de l Accord relatif au transit des services aériens internationaux signés à Chicago
en 1944 — Compétence de la Cour pour connaître de l'appel — Interprétation des
clauses juridictionnelles des deux traités — Compétence du Conseil pour connaître
du différend entre U Inde et le Pakistan — Question de savoir si le différend implique
«un désaccord … à propos de l'interprétation ou de l'application» de la Con-
vention de Chicago et de l'Accord de transit — Allégations concernant des irre-
gularités de procédure du Conseil — Pertinence de ce point quant à la tâche de
la Cour en l'espèce.

ARRÊT

Présents: M. AMMOUN, Vice-Président faisant fonction de Président en l'affaire;
sir Muhammad ZAFRULLA KHAN, Président; sir Gerald FITZMAURICE,
MM. PADILLA NERVO, FORSTER, GROS, BENGZON, PETRÉN, LACHS,
ONYEAMA, DILLARD, IGNACIO-PINTO, DE CASTRO, Morozov, JIMENEZ
DE ARECHAGA, juges; M. NAGENDRA SINGH, juge ad hoc; M. AQua-
RONE, Greffier.

4

1972
18 août

Rôle général

n° 54
CONSEIL DE L'OACI (ARRÊT) 47

En l'affaire de l'appel concernant la compétence du Conseil de l’Organisa-
tion de l'aviation civile internationale,

entre

la République de l'Inde,
représentée par

S. Exc. le lieutenant général Yadavindra Singh, ambassadeur de l'Inde aux
Pays-Bas,
comme agent,

M. S. P. Jagota, secrétaire adjoint et conseiller juridique du ministère des
Affaires extérieures de l'Inde,

comme agent adjoint et conseil,

M.T.S. Ramamurti, secrétaire d'ambassade,

comme agent adjoint,

assistés par

M. N. A. Palkhivala, avocat principal à la Cour suprême de l'Inde,
comme conseil principal,

M. B. S. Gidwani, directeur général adjoint de l'aviation civile de l'Inde,

M. Y. S. Chitale, avocat à la Cour suprême de l’Inde,
M. P. Chandrasekhara Rao, conseiller juridique à la mission permanente de
l'Inde auprès de l'Organisation des Nations Unies, New York,

comme conseils,

et par

M. I. R. Menon, du département de l'aviation civile de l'Inde,
comme expert,

et

le Pakistan,
représenté par
S. Exc. M. J. G. Kharas, ambassadeur du Pakistan aux Pays-Bas,
comme agent,
M. S. T. Joshua, secrétaire d'ambassade,
comme agent adjoint,
assistés par
M. Yahya Bakhtiar, Atrorney-General du Pakistan,
comme conseil principal,
et par

M. Zahid Saïd, conseiller juridique adjoint du ministère des Affaires
étrangères du Pakistan,

M. K. M. H. Darabu, directeur adjoint du département de l’aviation civile du
Pakistan,

comme conseils,
CONSEIL DE L'OAC1I (ARRÊT) 48

La Cour,
ainsi composée,
rend l'arrêt suivant:

|. Par lettre du 30 août 1971 reçue au Greffe le même jour, l'ambassadeur de
l'Inde aux Pays-Bas a transmis au Greffier de la Cour une requête du Gou-
vernement indien faisant appel des décisions prises le 29 juillet 1971 par le
Conseil de l'Organisation de l'aviation civile internationale (ci-après dénom-
mée l'OACT) sur les exceptions préliminaires opposées par le Gouvernement
indien à une requête et à une plainte dont le Gouvernement pakistanais avait
saisi le Conseil le 3 mars 1971. Pour établir la compétence de la Cour, la
requête invoque l'article 84 de la Convention relative à l'aviation civile inter-
nationale signée à Chicago le 7 décembre 1944, l'article II de l'Accord relatif au
transit des services aériens internationaux ouvert à la signature à Chicago le
7 décembre 1944 et les articles 36 et 37 du Statut de la Cour.

2. Conformément à l'article 40, paragraphe 2, du Statut, la requête a été
immédiatement communiquée au Gouvernement pakistanais. Conformément
au paragraphe 3 du même article, les autres Etats admis à ester devant la Cour
ont été informés de la requête.

3. En application de l'article 13, paragraphe |, du Règlement de la Cour,
le Vice-Président a fait fonction de Président en l’affaire. En application de
l'article 31, paragraphe 2, du Statut, le Gouvernement indien a désigné M.
Nagendra Singh, membre de la Cour permanente d'arbitrage, pour siéger
comme juge ad hoc.

4. Les délais pour le dépôt des pièces de la procédure écrite ont été fixés, ou
prorogés à la demande du Gouvernement indien, par ordonnances des 16 sep-
tembre et 3 décembre 1971 et des 19 janvier et 20 mars 1972. Ces pièces ayant
été présentées dans les délais prescrits, l'affaire s'est trouvée en état le 15 mai
1972, date du dépôt de la duplique du Gouvernement pakistanais.

5. Le Gouvernement pakistanais ayant fait valoir que des questions con-
cernant l'interprétation de la Convention relative à l'aviation civile interna-
tionale et de l'Accord relatif au transit des services aériens internationaux
étaient en jeu, les Etats autres que les Parties au litige ayant participé à ces
deux instruments en ont été avertis, conformément à l'article 63, paragraphe 1,
du Statut. L'OACI a également été avisée et les pièces de la procédure écrite
lui ont été communiquées, en vertu de l’article 34, paragraphe 3, du Statut.
Par lettre du 15 mai 1972, le Greffier a informé le secrétaire général de cette
organisation, aux termes de l’article 57, paragraphe 5, du Règlement, que le
délai pendant lequel elle pourrait soumettre à la Cour ses observations écrites
était fixé au 6 juin 1972. Dans le délai ainsi prescrit, le secrétaire général a fait
connaître que l'OACI n'avait pas l'intention de présenter des observations.

6. En application de l’article 44, paragraphe 3, du Règlement, les pièces de
la procédure écrite ont, avec l’assentiment des Parties, été rendues accessibles
au public à dater de l'ouverture de la procédure orale.

7. Des audiences publiques ont été tenues du 19 au 23 juin et les 27, 28 et
30 juin et 3 juillet, durant lesquelles ont été entendus en leurs plaidoiries et
réponses, pour le Gouvernement indien S. Exc. le lieutenant général Yada-
vindra Singh et M. Palkhivala, et, pour le Gouvernement pakistanais, S. Exc.
M. Kharas et M. Yahya Bakhtiar.
CONSEIL DE L'OACI (ARRE1) 49

8. Dans la procédure écrite, les conclusion ci-aprés ont été présentées par
les Parties:

Au nom du Gouvernement indien,

dans la requête:

« Plaise à la Cour dire et juger, après toute procédure écrite et orale que
la Cour jugera opportune, et ce, que le défendeur soit présent ou absent,
que la décision susvisée du Conseil est illégale, nulle et de nul effet, ou
crronéc, pour les motifs suivants ou pour tout autre motif:

A. Le Conseil n'a pas compétence pour connaitre des questions que le
défendeur a soulevées dans sa requête et dans sa plainte, la Convention
et l'Accord de transit ayant pris fin ou ayant été suspendus entre les
deux Etats.

B. Le Conseil n'a pas compétence pour connaître de la plainte du défen-
deur, aucune mesure n'ayant été prise par le demandeur aux termes de
l'Accord de transit; aucune mesure ne pouvait d'ailleurs être prise par
le demandeur aux termes de cet accord, puisqu'il avait pris fin ou avait
été suspendu entre les deux Etats.

C. La question du survol du Pakistan par des aéronefs indiens et du
survol de l'Inde par des aéronefs pakistanais est régie par le régime
spécial de 1966 et non par la Convention ou l'Accord de transit. Il ne
peut surgir de différend entre les deux Etats qu'à propos du régime
spécial et le Conseil n'a pas compétence pour connaitre d'un tel
différend »;

dans le mémoire:

« Plaise à la Cour dire et juger, après toute procédure écrite et orale que
la Cour jugera opportune, et ce, que le défendeur soit présent ou absent,
que la décision susvisée du Conseil est illégale, nulle et de nul effet, ou
erronée, et plaise également à la Cour infirmer et rejeter cette décision,
pour les motifs suivants ou pour tout autre motif:

A. Le Conseil n'a pas compétence pour connaître des questions que
le défendeur a soulevées dans sa requête et dans sa plainte, la Conven-
tion et Accord de transit ayant pris fin ou ayant été suspendus entre
les deux Etats.

B. Le Conseil n'a pas compétence pour connaître de la plainte du défen-
deur, aucune mesure n'ayant été prise par le demandeur aux termes de
l'Accord de transit; aucune mesure ne pouvait d’ailleurs être prise par
le demandeur aux termes de cet accord, puisqu'il avait pris fin ou
avait été suspendu entre les deux Etats.

C. La question du survol du Pakistan par des aéronefs indiens et du
survol de l'Inde par des aéronefs pakistanais est régie par l'Accord
spécial de 1966 et non par la Convention ou l'Accord de transit. tl ne
peut surgir de différend entre les deux Etats qu'à propos de cet accord
bilatéral et il est admis que le Conseil n'a pas compétence pour con-
naître d'un tel différend.

D. Etant donné la manière dont le Conseil a adopté sa décision, celle-ci
est malvenue, injuste, préjudiciable à l'Inde et mal fondée en droit.
CONSEIL DE L'OACI (ARRÊT) 50

Plaise en outre à la Cour imputer au défendeur les frais relatifs à la
présente instance. »

Au nom du Gouvernement pakistanais,

dans le contre-mémoire:
« Plaise à la Cour rejeter l'appel du Gouvernement de l'Inde, confirmer
les décisions du Conseil de l'Organisation de l'aviation civile internationale
et dire et juger:

A. Que la question du survol de l'Inde par des aéronefs pakistanais et du
survol du Pakistan par des aéroncfs indiens est régie par la Convention
ct par l'Accord de transit.

B. Que la thèse du Gouvernement indien selon laquelle le Conseil n'a pas
compétence pour connaitre des questions soulevées par le Pakistan
dans sa requête est erronée.

C. Que l'appel de la décision du Conseil sur la plainte pakistanaise inter-
jeté par le Gouvernement indien est irrecevable.

D. Que, même si le point C était tranché par la négative, la thèse du
Gouvernement indien selon laquelle le Conseil n‘a pas compétence
pour examiner la plainte du Pakistan est erronée.

E. Que la méthode employée par le Conseil pour parvenir à ses décisions
était appropriée, équitable et valable.
F. Que les décisions du Conseil rejetant les exceptions préliminaires du
Gouvernement indien sont fondées en droit.
Plaise à la Cour imputer au demandeur les frais relatifs à la présente
instance. »

9. La présente affaire concerne un appel interjeté par l'Inde contre
les décisions par lesquelles le Conseil de l'Organisation de l'aviation
civile internationale (ci-après dénommée l'OACI) se déclare compétent
a) à l'égard d'une «requête» présentée par le Pakistan i) en vertu de
l'article 84 de la Convention relative à l'aviation civile internationale
signée à Chicago en 1944 (ci-après dénommée la Convention de Chicago
ou la Convention) et ii) en vertu de l'article I, section 2, de l'Accord de
1944 relatif au transit des services aériens internationaux (ci-aprés dénom-
mé l'Accord de transit), et en outre conformément à l’article 2 du Régle-
ment du Conseil pour la solution des différends (figurant dans le chapitre
intitulé « Désaccords »): b} à l'égard d'une «plainte» présentée par le
Pakistan en vertu de l'article II, section 1, de l'Accord de transit et
conformément à l'article 21 du Règlement du Conseil (figurant dans le
chapitre intitulé « Plaintes»). L'affaire portée par le Pakistan devant
le Conseil était fondée sur des violations de la Convention et de l'Accord

8

 
CONSEIL DL L'OACI (ARRÈI) SI

de transit que l'Inde aurait commises. Aux fins du présent appel, l'Inde
invoque comme source de son droit de recours et comme fondement de la
compétence de la Cour l'article 84 de la Convention et l'article FF, section
2, de l'Accord de transit. Le texte des dispositions susmentionnées de ces
deux instruments est reproduit aux paragraphes 17 ct 19 ci-après.

10. L'objet du différend entre les Parties, tel qu'il a été soumis par le
Pakistan au Conseil de l'OACI (ci-après dénommé le Conseil) le 3 mars
1971, concerne la suspension par l'Inde des survols du territoire indien par
les appareils civils pakistanais, qui est intervenue à partir du 4 février 1971
à la suite d'un incident relatif au détournement vers le Pakistan d'un
avion indien. II convient de mentionner que des hostilités interrompant
les survols étaient survenues entre les deux pays en août 1965 — pour
prendre fin le mois suivant — et que, après la fin de ces hostilités, les
Parties avaient adopté la déclaration dite de Tachkent du 10 janvier 1966.
En vertu de cet instrument et plus précisément aux termes de lettres
échangées entre elles pour y faire suite les 3 et 7 février 1966, elles s'étaient
mises d'accord notammicnt sur «une reprisc immédiate des survols
des deux territoires sur la même base qu'avant le 1“ aotit 1965 », c'est-à-dire
avant les hostilités (les italiques sont de la Cour). Le Pakistan a interprété
cet engagement comme signifiant que les survols reprendraient sur’ la
base de la Convention et de l'Accord de transit (ci-après dénommés les
Traités). L'Inde a soutenu de son côté que ces Traités, suspendus d'après
elle pendant les hostilités, n'avaient jamais été remis en vigueur en tant
que tels et que les survols devaient reprendre sur la base d'un « régime
spécial »; en application de celui-ci, les survols étaient en principe pos-
sibles mais subordonnés à une autorisation de l'Inde, alors que, d’après
les Traités. ils pouvaient avoir lieu de plein droit, sans qu'une permission
préalable fût nécessaire. L'Inde affirme que ce régime spécial a remplacé
les Traités entre les Parties, mais le Pakistan nie qu'un tel régime ait
jamais existé et prétend aussi que, faute d'avoir été enregistré comme
accord international en vertu de l’article 102 de la Charte des Nations
Unies. il ne saurait être invoqué par l'Inde. En conséque: ce, le Pakistan
soutient que, depuis janvicr-février 1966 tout au moins, ies Traités n'ont
jamais cessé d'être applicables et que, conformément à leurs dispositions
(article 5 de la Convention et article |, section |, de l'Accord de transit), les
aéronefs civils pakistanais « ont le droit ... de pénétrer sur [le] territoire
[indien], de le traverser en transit sans escale et d'y faire des escales non
commerciales sans avoir à obtenir une autorisation préalable » (Convention,
article 5 — les italiques sont de la Cour).

11. Hl faut toutefois indiquer dès maintenant que la Cour n'a pas à
s'occuper de ces différentes questions, pas plus qu'elle n'a à s'occuper
du fond du différend tel qu'il a été soumis au Conseil, des faits qui
s'y rattachent ou des thèses des Parties à ce sujet, si ce n'est dans la
mesure où ces éléments peuvent concerner la question purement juridic-
tionnelle qui seule a été portée devant la Cour, à savoir celle de la com-
pétence du Conseil pour statuer sur l'affaire dont le Pakistan l'a saisi.
Sous cette réserve indispensable, la Cour doit non seulement éviter

9
CONSEIL DE L'OACI (ARRÊT) 52

d'exprimer une opinion quelconque sur ces points de fond mais encore
sc garder de tout prononcé qui pourrait préjuger de la décision finale,
quelle qu'elle soit, que le Conseil rendra sur le fond même de l'affaire,
à supposer qu'il soit décidé qu'il est compétent pour en connaître (voir
aussi l'affaire concernant l'{nterprétation de l'article 3, paragraphe 2,
du traité de Lausanne, avis consultatif, 1925, C.P.J.1. série B n° 12, p. 18).

12. Pour plus de clarté, il convient de mentionner que, dans le présent
arrêt, le terme fond, appliqué au différend ou au désaccord, vise le fond
de l'affaire soumise au Conseil. Lorsque l'on veut parler du fond de la
question purement juridictionnelle dont la Cour est saisie, le contexte
l'indique.

COMPÉTENCE DE LA COUR POUR CONNAÎTRE DE L'APPEL

13. Avant d'aborder la question de la compétence du Conseil, il con-
vient d'examiner certaines objections soulevées par le Pakistan quant à la
compétence de la Cour pour connaître de l'appel interjeté par l'Inde.
Celle-ci conteste le droit du Pakistan de formuler ces objections attendu
qu'il ne les a pas soulevées à un stade antérieur de la procédure comme
«exceptions préliminaires» en vertu de l'article 62 du Règlement de la
Cour (texte de 1946). Il est assurément souhaitable que les objections
visant la compétence de la Cour prennent la forme d'exceptions préli-
minaires sur lesquelles il est statué à part avant toute procédure sur le
fond. La Cour n'en doit pas moins toujours s'assurer de sa compétence
et elle doit, s'il y a lieu, ’examiner d'office. Le vrai problème soulevé
en l’espèce, du fait qu'une Partie s'est abstenue de présenter une objec-
tion à la compétence sous la forme d’une exception préliminaire, a été
de savoir si cette Partie ne devrait pas être considérée comme ayant
ainsi accepté la compétence de la Cour. Toutefois, puisque la Cour
tient sa compétence pour établie sans faire appel ‘au consentement du
Pakistan sur la base d’une telle acceptation, elle examinera maintenant
les objections du Pakistan.

14. D'après la principale de ces objections, les clauses juridictionnelles
des Traités, à savoir l'article 84 de la Convention et l'article Il, section
2, de l'Accord de transit, n‘autorisent l'appel devant la Cour que contre
les décisions du Conseil sur le fond des différends portés devant lui et
non contre des décisions concernant la compétence du Conseil pour
connaître d'un litige, que cette compétence soit admise ou rejetée par
lui. Tenant compte de ce que l'une des principales thèses de l'Inde en
l'affaire consiste à soutenir que les Traités ne sont pas en vigueur ou du
moins ne sont pas appliqués en fait entre les Parties, le Pakistan prétend
subsidiairement a) que l'Inde ne saurait avoir qualité pour invoquer les
clauses juridictionnelles des Traités en vue de porter un appel devant la

10
CONSEIL DE L'OACI (ARRÊT) 53

Cour et b) que l'Inde doit de toute manière admettre l'incompétence de
la Cour par application du Statut car, s'agissant de différends soumis
à la Cour en vertu de traités ou de conventions, l’article 36, paragraphe 1,
exige que ces «traités et conventions » soient «en vigueur » (les italiques sont
de la Cour); or l'Inde nie qu'ils le soient puisqu'elle prétend qu’ils sont au
moins suspendus ou non appliqués en fait entre elle et le Pakistan.

15. Pour démontrer que la Cour devrait se déclarer incompétente en
l'espèce, le Pakistan avance encore d’autres motifs, tel que l'effet d'une
réserve apportée par l'Inde à son acceptation de la juridiction obligatoire
de la Cour en vertu de l’article 36, paragraphe 2, du Statut. Il soutient
aussi que le principe de la compétence de la compétence rend définitives
et sans appel les décisions du Conseil sur la compétence. Mais c'est là
préjuger la question car s'il apparaît que, pour d’autres raisons, ces
décisions doivent être considérées comme susceptibles d'appel, on ne
saurait admettre la mise en jeu de ce principe sans éliminer à priori toute
possibilité d'appel. De plus, compte tenu de la date des Traités — 1944 —
la question a été posée de savoir quelle était la situation au regard de
l'article 37 du Statut de la Cour. Or le problème a été réglé par l'arrêt que
la Cour a rendu dans la phase préliminaire de l'affaire concernant la
Barcelona Traction, Light and Power Company, Limited (nouvelle requête:
1962) (C.1.J. Recueil 1964, p. 26-39). En tout cas, pareils motifs ne pré-
senteraient de la pertinence que s'il s'avérait que les Traités et leurs
clauses juridictionnelles sont insuffisants et que la source de la compétence
de la Cour doit être recherchée en dehors d'eux, ce qui, d'après la Cour,
n'est pas le cas pour les raisons qui vont être indiquées.

16. Il convient d'étudier d'abord la thèse selon laquelle l'Inde est
empéchée d'invoquer la compétence de la Cour parce qu'elle soutient,
à propos du fond du différend, que les Traités ne sont pas en vigueur
entre les Parties et parce que, si cela était exact, il en résulterait que les
clauses juridictionnelles seraient inapplicables et que les Traités eux-
mêmes ne rempliraient pas les conditions prévues à l'article 36, paragraphe
i, du Statut pour que la Cour puisse connaître des différends à elle soumis
en application de leurs dispositions. La Cour estime que la thèse du
Pakistan n'est pas fondée pour les raisons suivantes dont certaines ont
été invoquées par l'Inde dans son argumentation sur cet aspect de l'affaire:

a) Ce que l'Inde a affirmé, c'est que les Traités — qui sont des traités
multilatéraux — sont suspendus ou ne sont pas appliqués en fait
entre elle et le Pakistan. C'est autre chose de dire que les Traités
ne sont pas en vigueur de façon définitive ou même qu'ils ont totale-
ment cessé d'être en vigueur entre les deux Parties intéressées.

b) Il n'est pas possible, en tout cas, qu'une suspension purement unila-
térale suffise à rendre inopérantes des clauses juridictionnelles dont
l'un des objectifs pourrait être précisément de permettre de déterminer
d)

CONSEIL DE L'OACI (ARRÊT) 54

si la suspension est valable. Si, pour rendre inopérantes les clauses
juridictionnelles, il suffisait d’alléguer, sans le prouver, qu'un traité
n'est plus applicable, toutes ces clauses risqueraient de devenir lettre
morte, même dans des affaires comme celle dont la Cour est saisie où
l'une des questions mêmes qui se posent au fond et qui ne sont pas
encore tranchées est de savoir si le traité est ou non applicable, c'est-
a-dire s'il a pris fin ou a été suspendu de manière régulière. Le résultat
serait que les moyens de priver d'effet les clauses juridictionnelles ne
manqueraient jamais.

L'argument tiré de la forclusion pourrait aussi se retourner contre le
Pakistan; en effet, comme c'est le Pakistan et non pas l'Inde qui nie la
compétence de la Cour et soutient l'applicabilité des Traités, on peut
douter qu'il soit fondé à invoquer à cette fin l'argument de l'inappli-
cabilité des Traités présenté par l'Inde uniquement comme moyen de
défense au fond, alors que par hypothèse on ne s'est pas encore pro-
noncé sur le fond. La compétence de la Cour est une question néces-
sairement préalable et indépendante, une question de droit objective,
qui ne saurait être régie par des considérations de forclusion pouvant
être formulées de façon à jouer contre l’une des Parties ou contre les
deux.

Le Pakistan avance, ce qui est significatif, l'argument complémentaire
selon lequel, en interjetant appel devant la Cour sur la base des
clauses juridictionnelles des Traités, l'Inde admet nécessairement de
façon implicite le maintien en vigueur de ces Traités. Il cherche ainsi
à enfermer l'Inde dans un dilemme en apparence sans issue; en effet,
selon cette conception, on pourrait considérer que le fait pour une
partie d'invoquer la clause juridictionnelle d'un traité constitue un
acquiescement contraire à sa propre thèse sur la question même à
propos de laquelle elle a invoqué cette clause. C'est là, selon la Cour,
une position inacceptable. Les parties doivent être libres d’invoquer
des clauses juridictionnelles, si elles sont par ailleurs applicables, sans
courir le risque, ce faisant, de réduire à néant leur thèse au fond, car
cette thèse ne saurait être déclarée bien ou mal fondée par voie de
décision judiciaire que si une clause conférant compétence à un tribu-
nal pour juger de cette question peut être invoquée en soi comme base
indépendante de la juridiction.

17. Il faut attribuer plus de poids à la thèse du Pakistan selon laquelle

les clauses juridictionnelles des Traités n’autorisent pas l'Inde à interjeter
appel parce que, bien interprétées, elles prévoient seulement l'appel
devant la Cour contre des décisions définitives rendues par le Conseil sur
le fond des différends qui lui sont soumis et non contre des décisions d'un
caractère provisoire ou préliminaire comme celles dont il s'agit en
l'espèce. Ces clauses sont ainsi libellées :
CONSEIL DE L'OACI (ARRÊT) 55

Article 84 de la Convention

Règlement des différends

«Si un désaccord entre deux ou plusieurs Etats contractants à
propos de l'interprétation ou de l'application de la présente Con-
vention et de ses annexes ne peut être réglé par voie de négociation,
le Conseil statue à la requête de tout Etat impliqué dans ce désac-
cord. Aucun membre du Conseil ne peut voter lors de l'examen
par le Conseil d’un différend auquel il est partie. Tout Etat contrac-
tant peut, sous réserve de l'article 85, appeler de la décision du Con-
seil à un tribunal d'arbitrage ad hoc établi en accord avec les autres
parties au différend ou à la Cour permanente de Justice interna-
tionale. Un tel appel doit être notifié au Conseil dans les soixante
jours à compter de la réception de la notification de la décision du
Conseil. »

Article H, section 2, de l'Accord de transit

« Si un désaccord survenu entre deux ou plusieurs Etats contrac-
tants à propos de l'interprétation ou de l'application du présent
Accord ne peut être réglé par voie de négociation, les dispositions du
chapitre X VIII de la Convention susmentionnée [ce chapitre contient
l'article 84 cité plus haut] seront applicables dans les conditions
prévues par lesdites dispositions relativement à tout désaccord por-
tant sur l'interprétation ou l'application de ladite Convention. »

Compte tenu du libellé de ces dispositions, les arguments à l'appui de
l'interprétation du Pakistan sont les suivants. Le désaccord sur l'interpré-
tation ou l'application que doit trancher le Conseil en vertu de l'article
84 est un désaccord sur un point essentiel de fond et c’est sur ce désac-
cord que «le Conseil statue». Aussi la clause qui autorise à «appeler
de la décision [et non d'une décision] du Conseil » n'envisage-t-elle que
cette hypothèse. De plus, pour pouvoir être soumis au Conseil en vertu
de l'article 84 et par suite donner lieu à un appel, il faut que le désaccord
n'ait pu «être réglé par voie de négociation ». Normalement un tel désac-
cord ne porterait que sur le fond même du problème dont il s'agit, les
désaccords sur la compétence, d'après l'argumentation présentée, ne se
prêtant pas d'ordinaire à la négociation. Cette considération renforce
l'idée que seules les décisions définitives du Conseil sur le fond sont
susceptibles d'appel en vertu de l’article 84. Il est en outre à noter que
le Règlement du Conseil pour la solution des différends prévoit des
procédures distinctes pour les deux types de décision (articles 5 et 15)
et que, s'agissant des décisions de compétence, il n'impose aucune obli-
gation de motiver, comme cela devrait normalement être le cas pour
toute décision pouvant faire l’objet d'un appel.

18. Il faut certainement tenir pour exacte cette manière de voir en ce
qui concerne les décisions procédurales ou véritablement interlocutoires

13
CONSEIL DE L'OACI (ARRÊT) 56

du Conseil: décisions sur la façon de présenter une affaire au Conseil, sur
la fixation de délais pour le dépôt des pièces écrites, sur la production
ou la recevabilité de documents ou autres éléments de preuve, etc. En
revanche, Ja Cour pense qu'une décision du Conseil sur sa compétence
pour connaître d’un différend ne se range pas dans la même catégorie
que celles qui viennent d'être mentionnées, bien qu'elle aussi présente
nécessairement un caractère préliminaire; en effet une question de com-

étence, préliminaire au sens purement temporel, n'en est pas moins,
par nature, une importante question dont la solution intéresse de ma-
nière cruciale la position des parties à l'égard de l'affaire, bien qu'elle ne
tranche pas le fond même du procès. En conséquence, la Cour estime
qu'aux fins des clauses juridictionnelles des Traités il ne convient pas de
faire de distinction entre les décisions définitives du Conseil sur sa
compétence et ses décisions définitives sur le fond. À l'appui de cette
opinion, l'on peut noter les points suivants:

a) Bien qu'une décision sur la compétence ne résolve pas le fond même
du procès, c'est quand même une décision fondamentale, étant donné
qu'elle peut régler l'affaire en y mettant fin si le tribunal se déclare
incompétent. Une décision pouvant avoir cet effet n'est guère moins
importante que la décision sur le fond, car ou bien elle exclut cn-
tièrement cette dernière ou bien elle lui ouvre la voie en reconnaissant
le titre juridictionnel qui doit être le fondement indispensable de
toute décision sur le fond. Une décision sur la compétence est donc
indiscutablement un élément de l'affaire, prise comme un tout, et
devrait en principe être placée sur le même plan que les décisions au
fond pour ce qui est de l'exercice d'un droit d'appel éventuel.

b) Il ne faut pas oublier, car ce facteur revêt une importance majeure
dans de nombreux cas, que, pour la partic qui soulève une exception
d'incompétence, l'intérêt de celle-ci réside également dans la possibilité
qu'elle peut offrir d'éviter non seulement une décision, mais même
un débat sur le fond. Un principe de droit très important est en cause,
à savoir qu'une partie ne doit pas avoir à s'expliquer sur des questions
de fond devant un tribunal qui n'est pas compétent en l'espèce ou
dont la compétence n’a pas encore été établie.

c) D'autre part, de nombreuses affaires portées devant la Cour ont
montré que, si une décision sur la compétence ne peut jamais régler
directement un point de fond, il n'en est pas moins possible que les
questions auxquelles elle touche ne puissent être dissociées du fond.
Il arrive souvent qu'une décision sur la compétence doive aborder le
fond ou du moins comporter un certain examen du fond. Cela il-
lustre l'importance du stade juridictionnel d'une affaire et l'influence
qu'il peut avoir sur la décision définitive au fond si on en arrive là:
c'est un facteur bien connu des parties à un procès.

d) Non seulement les questions de compétence soulèvent des points de
droit mais ceux-ci peuvent être aussi importants et complexes, sinon

14
CONSFIL DE L'OACI (ARRET) 57

plus, que ceux qui se posent à propos du fond. Dans le cas d'un
organisme comme l'OACI, les questions de compétence peuvent
créer des précédents de nature à affecter la situatidn et les intérêts de
tres nombreux Etats, et cela plus qu'aucune question préliminaire
habituelle d'ordre procédural, interlocutoire ou autre. En vérité il
est difficile d'admettre que les décisions les plus courantes du Conseil
sur des points d'interprétation ou d'application des Traités devraient
être automatiquement susceptibles d'appel, alors que les décisions
sur la compétence, qui par hypothèse mettent en jeu d'importantes
considérations générales de principe, ne le seraient pas malgré les
conséquences extrêmement rigoureuses qu'elles peuvent avoir, ainsi
qu'on l'a vu plus haut (alinéa a)).

e) A supposer enfin qu'il soit fait appel devant la Cour de la décision
définitive du Conseil sur le fond d’un différend, la question se poserait
pour la Cour de savoir comment elle pourrait infirmer ou confirmer
la décision si elle venait à conclure à l’incompétence initiale du Con-
seil pour connaître de l’affaire. Cela montre bien que les questions
relatives à la compétence du Conseil ne peuvent en fin de compte
être soustraites à l'examen de la Cour: le seul problème est celui du
stade auquel elle doit exercer son contrôle. Ce ne sont point seulement
d'évidentes raisons d'opportunité qui commandent que ce contrôle
soit exercé le plus tôt possible, en l'espèce dès maintenant: il est cer-
tain que d'importantes considérations de principe militent dans le
même sens, car permettre à un organe international de connaître du
fond d'un différend tant que sa compétence pour ce faire n'est pas
établie, et est même effectivement contestée, serait contraire aux
normes reconnues d'une bonne administration de la justice. Or
c'est précisément ce que la Cour permettrait si elle s'estimait incom-
pétente en l'espèce au motif qu’elle ne pourrait connaître en appel
que des décisions définitives du Conseil sur le fond.

19. Les paragraphes précédents traitent de la question de la compé-
tence de la Cour quant à l’appel de l'Inde, telle que cette question se
présente de façon générale, sur la base des clauses juridictionnelles
applicables. Il existe cependant une question particulière de compétence
qui a trait non pas à la «requête» du Pakistan au Conseil mais à sa
« plainte » (voir paragraphe 9 ci-dessus), laquelle se fonde apparemment
sur l'article II, section 1, de l'Accord de transit, qui est ainsi libellé:

« Un Etat contractant qui estime qu’une mesure prise par un
autre Etat contractant, conformément au présent Accord, constitue
une injustice à son égard ou porte préjudice à ses intérêts, peut
demander au Conseil d'examiner la situation. Le Conseil, à la suite
d'une pareille demande, étudiera la question et réunira les Etats

15
CONSEIL DE L'OACI (ARRÊT) 58

intéressés aux fins de consultation. Si cette consultation ne parvient
pas à résoudre la difficulté, le Conseil pourra formuler des conclu-
sions et des recommandations appropriées à l'intention des Etats
contractants intéressés. Si, par la suite, un Etat contractant inté-
ressé omet de prendre des mesures correctives appropriées, sans raison
valable de l'avis du Conseil, celui-ci pourra recommander à l'Assem-
blée de l'Organisation susmentionnée de suspendre les droits et privi-
lèges conférés par le présent Accord audit Etat contractant, jusqu’à ce
qu'il ait pris les mesures en question. L'Assemblée pourra décider, à la
majorité des deux tiers des voix, de suspendre les droits et privilèges
de l'Etat contractant en question pour la période qu'elle jugera con-
venable ou jusqu'à ce que le Conseil ait constaté que ledit Etat a
pris des mesures correctives. »

Le Pakistan s'élève plus précisément contre l'existence d'un droit d'appel
devant la Cour à propos des mesures que le Conseil peut prendre en vertu
de cette disposition, et cela que l'appel porte sur des questions relatives
à sa compétence en matière de «plaintes » ou sur l'aboutissement même
de son intervention, c’est-à-dire sur ses conclusions, ses recommanda-
tions, etc., ou en d’autres termes sur le fond même de la «plainte » dont
il s'est occupé. En fait l'objection du Pakistan revient à dire que le droit
de saisir le Conseil et par suite d'interjeter appel devant la Cour, qui
découle de l’article II, section 2, ne vaut que pour un «désaccord ... a
propos de l'interprétation ou de l'application » de la section | elle-même
et non pas pour l’objet d’une « plainte » portée devant le Conseil en vertu
de cette section, ni pour la suite que lui donne le Conseil. Autrement dit,
si le Conseil applique la section | comme il convient, en suivant la procé-
dure appropriée et en prenant les mesures prescrites, le résultat auquel il
aboutit ne constitue pas matière à appel et il en irait de même à fortiori de
toute décision par laquelle le Conseil se déclarerait compétent pour
connaître d’une « plainte » présentée conformément a la section 1.

20. Pour la Cour, il ne fait aucun doute que la situation prévue à
l'article 11, section 1, de l'Accord de transit se distingue entièrement
de celle qui est visée à l’article 84 de la Convention et par conséquent
à l’article II, section 2, de l'Accord de transit, de sorte que, quelle que
puisse être la portée exacte et légitime d'une « plainte » présentée en vertu
de la section |, son objet principal est de permettre que réparation soit
accordée contre une mesure qui, pour être juridiquement admissible, n’en
entraîne pas moins une injustice ou un préjudice. En d'autres termes, le cas
envisagé à la section | est essentiellement celui d’une partie à l'Accord
qui, bien qu'agissant dans l'exercice des droits qu'elle tient des Traités,
cause une injustice ou un préjudice à une autre partie; il ne s'agit donc pas
d'un acteillicite ni d'une prétendue violation des Traités, mais d’une mesure
qui, tout en étant licite, entraîne un préjudice. Dans un cas de ce genre, il
paraît normal que l'on ne puisse interjeter appel devant la Cour, car les

16
CONSEIL DE L'OACI (ARRÊT) 59

conclusions et recommandations que le Conseil fait en vertu de cette
section ne concernent pas des droits ou obligations juridiques: elles
reposent sur des considérations d'équité et d'opportunité qui peuvent
difficilement constituer matière à un appel devant un tribunal.

21. Il ne s'agit pas de dire qu'une «plainte » ne peut jamais porter sur
des problèmes qui devraient faire l'objet d'une «requête » ni alléguer que
des illégalités ont engendré l'injustice où le préjudice dont on se plaint.
Mais, quand il en est ainsi, la plainte prend nécessairement, dans cette
mesure, le caractère d'une « requête ». Bref, il résulte dela distinction décrite
au paragraphe précédent que, pour autant que les allégations sur les-
quelles se fonde une “plainte » sortent du cadre fixé par la section ! et se
rapportent non pas à une mesure licite entraînant une injustice où un
préjudice mais à une mesure illicite impliquant violation des Traités,
cette «plainte » peut être assimilée à une «requête » pour ce qui concerne
l'existence d'un droit d'appel devant la Cour. Toute autre solution con-
duirait d'ailleurs au paradoxe suivant: si, pour les motifs invoqués par le
Pakistan, la voie de l'appel était fermée pour la «plainte» mais ouverte
pour la «requête », qui fait état d'un «désaccord » touchant aussi bien la
Convention que l'Accord de transit, lesquels auraient été violés, il
s'ensuivrait, puisque le Conseil s'est déclaré compétent et pour la «requête »
et pour la «plainte », que si la Cour donnait raison à l'appelant au sujet de
la première, c'est-à-dire concluait que le Conseil n’était pas compétent
pour en connaître, le Conseil pourrait rester et resterait effectivement
saisi de la seconde, qui ne serait pas susceptible d'appel, bien que les
problèmes en jeu soient presque identiquement les mêmes. De la sorte,
la décision de la Cour interdirait au Conseil de se prononcer quant aux
allégations de violation des Traités sur la base de la «requête », mais lui
permettrait de le faire au titre de la «plainte», ce qui serait contraire à
l'objet même de cette décision: empêcher le Conseil de statuer sur les
violations alléguées. Bien entendu rien n'empêcherait en tout cas le
Conseil d'étudier les aspects de l'affaire ayant trait à une injustice et à
un préjudice.

22. Tout en appelant l'attention sur les considérations qui précèdent,
la Cour ne désire pas se prononcer en termes définitifs sur l'aspect
théorique du problème car elle reconnaît que c'est un domaine où il
peut être difficile de tracer une ligne de démarcation très nette ou de dire
à coup sûr de quel côté une affaire donnée se situe. En l'espèce, la Cour
n'éprouve aucun doute. La «requête » et la «plainte » du Pakistan sont
reproduites dans les annexes A et B au mémoire soumis par le Gouverne-
ment indien à la Cour et il suffit de les parcourir pour s’apercevoir que la
«plainte» contient exactement les mêmes griefs de violation des Traités
que la «requête » et les énonce en des termes presque identiques. Les
satisfactions demandées sont elles aussi les mêmes, sauf que la «requête »
réclame des dommages-intérêts et que la «plainte» ne le fait pas. Les
autres satisfactions demandées sont identiques à tous égards.

23. Il est donc évident que cette « plainte » ne concerne pas ou ne con-

17
CONSEIL DE L'OACI (ARRÊT) 60

cerne guère le genre de situation que l'article Il, section |, vise surtout,
celle où l'injustice et le préjudice dont on se plaint ne résultent pas d'une
mesure incontestablement illicite de l'autre partic, les Traités étant
appliqués à bon droit mais de manière à entraîner un préjudice. En l'espèce
cependant, la teneur même de la «plainte » montre on ne peut plus claire-
ment que, bien qu'il y soit fait dûment état d’injustice et de préjudice
(comme d'ailleurs dans la «requête »), l'injustice et le préjudice sont le
résultat d'une mesure qui est taxée d'illicite parce qu'elle aurait violé les
Traités.

24. Vu les considérations qui précèdent, la Cour doit conclure que,
dans la mesure où «plainte» et «requête » coïncident, la décision par
laquelle le Conseil s'est déclaré compétent pour connaître de la «plainte »
du Pakistan est susceptible d'appel.

* *

25. En résumé, s'agissant de la compétence de la Cour pour connaître
de l'appel interjeté par l'Inde, on doit conclure, tant au sujet de la «requête »
qu'au sujet de la « plainte » présentées par le Pakistan au Conseil, que, pour
les motifs qui ont été énoncés, les objections à la juridiction de la Cour
ne sauraient être ‘retenues, qu'elles se fondent sur la prétendue inappli-
cabilité des Traités en tant que tels ou sur celle de leurs clauses juridic-
tionnelles. La Cour ayant donc compétence en vertu de ces clauses et par
suite (voir paragraphes 14-16) en vertu de l'article 36, paragraphe 1,
et de l’article 37 de son Statut, il est sans pertinence d'examiner les objec-
tions visant d'autres fondements possibles de sa compétence.

* +

26. Avant d'en terminer avec cette partie de l'affaire et considérant que
c'est la première fois qu'elle a l'occasion de statuer sur un appel, la Cour
voudrait formuler quelques observations de caractère général en la
matière. L'affaire est présentée à la Cour comme un différend ordinaire
entre Etats, et trouve en effet son origine dans un tel différend. Pourtant,
dans la procédure devant la Cour, c'est l’acte d'un organisme tiers, le
Conseil de l'OACI, que l'une des Parties attaque et que l'autre défend.
De ce point de vue, l'appel à la Cour prévu par la Convention de Chicago
et l'Accord de transit doit être considéré comme un élément du régime
général établi pour l'OACTI. En prévoyant ainsi un recours juridictionnel
d'appel devant la Cour contre les décisions du Conseil en matière d'inter-
prétation et d'application, genre de recours déjà établi dans des conven-
tions antérieures en matière de communications, les Traités donnaient
aux Etats membres et par leur entremise au Conseil la possibilité de faire
assurer un certain contrôle de ces décisions par la Cour. Dans cette mesure
les Traités font contribuer la Cour au bon fonctionnement de l'Organisa-
tion: la première garantie pour le Conseil est donc de savoir qu'un
contrôle est possible pour vérifier si une décision prise sur sa propre
compétence est ou non conforme aux dispositions des traités qui gouver-

18

 
CONSEIL DE L'OACI (ARRÊT) 61

nent son action. Aucune raison de texte n’imposant la solution contraire,
l'appel doit donc être recevable contre une décision du Conseil sur sa
propre juridiction puisque, du point de vue du contrôle de la légalité de
l'action du Conseil par la Cour, rien ne permet de distinguer le
contrôle de la compétence et le contrôle du fond.

COMPETENCE DU CONSEIL DE L'OACI POUR CONNAÎTRE
DU FOND DE L’AFFAIRE

27. La Cour en vient maintenant à la question du bien-fondé des
décisions du Conseil en date du 29 juillet 1971. Il s'agit d’établir si le
Conseil a compétence pour examiner et trancher définitivement le fond
du différend dont il a été saisi par le Pakistan et à l'égard duquel il s'est,
sous réserve du présent appel, déclaré compétent. Pour répondre à cette
question, il faut évidemment savoir si la thèse du Pakistan, envisagée
compte tenu des objections formulées par l'Inde à son sujet, fait appa-
raître l'existence d'un «désaccord ... à propos de l'interprétation ou de
l'application » de la Convention de Chicago ou de l'Accord de transit
(voir paragraphe 17). S'il en est ainsi, le Conseil est à première vue
compétent. On ne saurait considérer le Conseil comme privé de compé-
tence du seul fait que des données extérieures aux Traités pourraient être
invoquées, dès lors que, de toute façon, des questions relatives à l'inter-
prétation ou à l'application de ceux-ci entrent en jeu. Le fait qu'une
défense au fond se présente d'une certaine manière ne peut porter at-
teinte à la compétence du tribunal ou de tout autre organe en cause;
sinon les parties seraient en mesure de déterminer elles-mêmes cette
compétence, ce qui serait inadmissible. Comme on l’a déjà vu pour la
compétence de la Cour, la compétence du Conseil dépend nécessairement
du caractère du litige soumis au Conseil et des points soulevés, mais non
pas des moyens de défense au fond ou d'autres considérations qui ne
deviendraient pertinentes qu'une fois tranchés les problèmes juridiction-
nels. Si la Cour a estimé souhaitable de souligner ce qui précède, c’est à
cause de la manière, d'ailleurs parfaitement légitime, dont l'appel a
été présenté à la Cour.

28. Avant d'aller plus loin, il convient de concrétiser, sous sa forme la
plus simple et après élimination des détails ou questions accessoires, la
thèse du Pakistan. Celle-ci consiste: à dire que l'Inde, en_suspendant ou
plus exactement en refusant le survol de son territoire aux appareils civils
pakistanais, a violé les Traités qui, d'après le Pakistan, n’ont jamais cessé
d'être applicables et lui confèrent tous deux des droits de survol et
certains droits d'atterrissage; et que cette suspension, ou plutôt cette
interdiction, n'est pas intervenue ou a cessé d'intervenir dans les circons-
tances de «guerre» ou d'xétat de crise nationale » qui, selon l'article 89

19
CONSFIL DE L'OACI (ARRET) 62

de la Convention (voir paragraphe 40), auraient seules pu, d'après le
Pakistan, la justifier. La question juridique que la Cour doit trancher est
donc en fait de savoir si ce différend, sous la forme où les Parties l'ont
soumis au Conseil et l'ont présenté à la Cour dans leurs conclusions (voir
paragraphe 8), peut être résolu sans aucune interprétation ou application
des Traités en cause. Si cela n'est pas possible. le Conseil a nécessairement
compétence.

29. L'Inde s'est efforcée de montrer que le différend pourrait être
résolu sans référence aux Traités et que. pour cette raison, il n'intéresse
en rien le Conseil et se situe tout à fait en dehors de son champ de com-
pétence. L’affirmation selon laquelle les Traités ne s'appliquent pas à la
situation actuelle pour ce qui est des survols par des avions pakistanais se
fonde sur les thèses principales suivantes:

1) Les Traités ne sont pas en vigueur ou sont suspendus parce que

a) ils ont pris fin ou ont été suspendus entre les Parties lors du déclen-
chement des hostilités en 1965, n'ont jamais été remis en vigueur
et ont été remplacés par un «régime spécial » à l'égard duquel le
Conseil ne pouvait avoir compétence et qui oblige les appareils
pakistanais à obtenir une autorisation préalable pour pouvoir
survoler l'inde (voir paragraphe 10):

5) l'Inde était de toute manière fondée, au regard du droit interna-
tional général, à mettre fin aux Traités ou à en suspendre l’applica-
tion à partir de janvier 1971, en raison d'une violation substantielle
de ces instruments commise par le Pakistan à l'occasion du détour-
nement d'avion qui s'est produit à cette époque.

L'affaire soumise au Conseil par le Pakistan avait trait à une question
visant l'extinction ou la suspension des Traités et non leur interpré-
tation ou leur application. alors que seules l'interprétation ou l'appli-
cation relèvent de la compétence du Conseil d’après les clauses juri-
dictionnelles applicables. Cette thèse suppose implicitement que la
notion d'interprétation ou d'application n’englobe pas celle d'extinc-
tion ou de suspension.

2

—

30. La première de ces thèses principales, dans ses deux branches, con-
cerne manifestement le fond du différend, que la Cour ne peut examiner,
mais certains points préliminaires présentent de l'utilité quant aux aspects
juridictionnels de l'affaire et dans la mesure où ils permettent de com-
prendre exactement Ja position de l'Inde à ce sujet.

a) S'agissant de la thèse selon laquelle les Traités avaient pris fin ou
étaient suspendus, les notifications ou communications de l’Inde que
l'on connaît paraissent avoir concerné les survols plutôt que les
Traités eux-mêmes; mais il faut bien admettre que le droit de survol
constitue un élément essentiel des Traités et qu'une extinction ou une
suspension peut fort bien ne viser qu'une partie d'un traité. C'est
ainsi que la note de l'Inde du 4 février 1971 qui a fait suite à l'incident

20
b)

c)

CONSEIL DE L'OACI (ARRÊT) 63

du détournement d'avion était expressément limitée à la suspension
des survols. En ce qui concerne la période antérieure, à partir de
1965, le Gouvernement indien a indiqué au paragraphe 12 du mé-
moire qu'il a soumis à la Cour que «la Convention et l'Accord de
transit furent ... suspendus ... en totalité ou en tout cas pour ce qui
concernait le droit de survol et d'atterrissage à des fins non commer-
ciales » (les italiques sont de la Cour).

Il ne semble pas-qu’au moment du détournement de l'avion I'Inde ait
précisé quelles dispositions des Traités, et plus spécialement de la
Convention de Chicago, auraient été violées par le Pakistan. Elle
n'était bien entendu nullement obligée de le faire à ce stade mais cela
présente de l'intérêt en ce qui concerne la question de compétence,
pour les raisons qui seront indiquées plus loin (paragraphe 38). Ce
qu'alléguait une note du 3 février 1971 précédant la note susmention-
née du 4 février était « une violation de toutes les norm?s du comporte-
ment international et du droit international». De même, dans les
lettres des 4 et 10 février adressées par le Gouvernement indien au
président du Conseil de l'OACI au sujet du détournement d'avion,
l'action du Pakistan était décrite comme contraire au «droit, [à] la
coutume et [à] l'usage international » et elle était qualifiée de « viola-
tion du droit, de la coutume et de l'usage international» (lettre du
4 février) et pareillement de « violation évidente du droit international »
(lettre du 10 février). Quant aux Traités, l'Inde s’est bornée à dire que
les actes du Pakistan étaient «contraires aux principes de la Conven-
tion de Chicago et d'autres conventions internationales» (lettre du
4 février). Les seules dispositions précises dont elle ait fait état étaient
certains articles des conventions de Tokyo et de La Haye concernant
des actes illicites commis 4 bord d’aéronefs, et nullement des disposi-
tions de la Convention de Chicago ou de l'Accord de transit. Ulté-
rieurement les exceptions préliminaires présentées par l'Inde au Con-
seil le 28 mai 1971 ont reproché au Pakistan d'avoir adopté une
attitude «allant à l'encontre de tous les buts et objectifs, de l'esprit
et des dispositions de la Convention ... et ... de l'Accord » de transit.
De même, lors de la procédure qui s’est déroulée devant la Cour, le
grief portant sur une violation substantielle de traité n’a jamais été
beaucoup plus précisé que dans le paragraphe 27 du mémoire du
Gouvernement indien, où celui-ci a indiqué que l'incident du détour-
nement d'avion « aboutissait à une violation flagrante des obligations
internationales dont l'objet est d'assurer la sécurité des voyages
aériens imposée par la Convention et l'Accord de transit » (d’autres
conventions et instruments sont cités ensuite).

Comme on l’a indiqué, la justification que l'Inde fournit pour avoir
suspendu l'application des Traités en février 1971 (à supposer qu’il
soit question d'autre chose que d’une interdiction quasi permanente
des survols) est tirée non pas des dispositions des Traités eux-mêmes,
mais d'un principe du droit international général ou du droit des
traités qui autorise pareille suspension ou extinction et à propos

21
CONSEIL DE L'OACE (ARREST) 64

duquel on a invoqué notamment la convention de Vienne de 1969 sur
le droit des traités. En conséquence, est-il soutenu, la Convention de
Chicago et l'Accord de transit ne sont pas pertinents et n’intéressent
pas l'affaire, parce que l'Inde a agi tout à fait en dehors de ces instru-
ments, sur la base du droit international général.

A1. Pour examiner plus avant les thèses de l'Inde exposées au para-
graphe 29, il pzut être commode de prendre pour point de départ fa
question mentionnée à l'alinéa c) du paragraphe 30 parce que, lors de la
procédure qui s'est déroulée devant la Cour, cette question a pris dans
l'argumentation de l'inde plus de place qu'aucune autre. De plus, elle
met en jeu un principe qui présente une grande importance pour les
aspects juridictionnels de l'affaire actuelle, comme d'ailleurs de toute
autre affaire. La thèse est celle-ci: puisqu'en suspendant les survols en
février 1971 l'Inde n'invoquait aucun droit découlant des Traités mais
agissait en dehors des Traités, sur la base d'un principe général de droit
international, il en résulte nécessairement que le Conseil, dont la compé-
tence procède des Traités et qui ne peut connaître que de questions se
posant à leur propos, est incompétent. La même attitude a été adoptée à
l'égard de la thèse d'après laquelle les Traités ont été suspendus en
1965 et n'ont jamais été remis en vigueur ou bien ont été remplacés par
un régime spécial. La Cour considère que, pour des raisons du même
ordre que celles qu’elle a indiquées au sujet de sa propre compétence en
l'espèce, on ne saurait admettre qu'une simple assertion unilatérale de
ces thèses, contestées par la partie adverse, élimine la compétence du
Conseil. Ce n'est pas que ces thèses soient nécessairement mal fondées,
mais c'est que leur bien-fondé n'a pas encore été établi. Les Parties sont
en désaccord sur les points de savoir si les Traités ont jamais été valable-
ment suspendus ou remplacés, si les Traités sont en vigueur entre elles et
si les mesures prises par l'Inde à l'égard des survols par des appareils
pakistanais, au lieu de mettre en jeu les Traités, se justifiaient par d’autres
motifs extérieurs: ces questions sont donc maintenant en cause devant
le Conseil et l’on ne peut tirer de leur existence, au moins à ce stade,
aucune conclusion d'ordre juridictionnel qui exclue ipso facto et à priori
la compétence du Conseil.

32. En d’autres termes, ces assertions constituent essentiellement des
réponses au grief selan lequel l'Inde a violé les Traités: puisque, aux
moments pertinents, les Traités étaient suspendus, non appliqués en fait
ou remplacés, ils ne peuvent avoir été violés. L'Inde n'a évidemment pas
prétendu qu'une telle question ne peut en conséquence faire l’objet
d'aucun recours judiciaire, sous quelque forme que ce soit. Soutenir
cela équivaudrait à dire que des questions qui peuvent à première vue
mettre en jeu un traité et qui, si tel était le cas. relèveraient de sa clause
juridictionnelle peuvent en être exclues du simple fait d'une déclaration
unilatérale selon laquelle le traité n'est plus en vigueur. Accepter une telle
proposition serait s'orienter vers une situation telle que l’on pourrait
ôter toute valeur pratique aux clauses juridictionnelles en permettant à

22
CONSEIL DE L'OACI (ARRÊT) 65

une partie de mettre fin à un traité ou d'en suspendre l'application puis
de déclarer que, ce traité ayant pris fin ou étant suspendu, sa clause
juridictionnelle devient nulle et ne saurait être invoquée aux fins de
contester la validité de l'extinction ou de la suspension, alors précisément
que l'un des objectifs d'une telle clause peut être de permettre qu'il soit
judiciairement statué en la matière. Un tel résultat, qui détruirait l'objet
même d'un règlement judiciaire, serait inacceptable.

*

33. La Cour en vient maintenant à la dernière des thèses principales
de l'Inde, thèse qui, tout en concernant de plus près que les précédentes
la question purement juridictionnelle, n'en est pas moins comme elles
étroitement liée au fond. Selon cette thèse, l’article 84 de la Convention
de Chicago et, par voie de référence, l'article Il, section 2, de l'Accord
de transit n’autorisent le Conseil à connaître que des désaccords survenus
à propos de « l'interprétation ou de l’application » de ces deux instruments;
or, selon l'Inde, l'affaire ne porte pas sur une question d'interprétation
ou d'application des Traités mais sur une question d'extinction ou de
suspension des Traités et, puisque la notion d'interprétation ou d'appli-
cation n'englobe pas, d'après l'Inde, celle d'extinction ou de suspension,
la compétence du Conseil se trouve automatiquement exclue. En d'autres
termes, l'Inde soutient que, les Traités ayant pris fin ou ayant été sus-
pendus, il en résulte par hypothèse que la question de leur interprétation
ou de leur application — qui est la seule dont le Conseil a compétence
pour connaître — ne peut pas se poser: on ne saurait appliquer ou inter-
préter des traités inexistants.

34. Il est manifeste que, si cette thèse serre de plus près le véritable
problème, qui est de savoir de quoi le Conseil peut valablement connaître
aux termes des clauses juridictionnelles des Traités, elle suppose elle
aussi qu’en fait les Traités ont valablement pris fin ou ont été valablement
suspendus. Elle repose en outre sur le même postulat fondamental selon
lequel un acte unilatéral ou une allégation unilatérale de l'Inde suffirait
pour qu'il en soit ainsi. La thèse indienne entreméle donc trois thèmes:
i) les Traités ont pris fin ou sont suspendus et toute interprétation ou
application est exclue en ce qui les concerne: ii) la question de savoir si
leur extinction ou leur suspension est valable n'est pas une question
d'interprétation ou d'application; iii) de toute manière, la réponse à
cette question dépend de considérations qui sortent totalement du cadre
des Traités. Pour chacun des ces motifs, l'Inde maintient que les problèmes
en jeu ne sont pas du ressort du Conseil, dont la tâche est simplement
d'interpréter et d'appliquer les Traités. Il est une fois de plus évident que,
touchant ces trois éléments de la thèse indienne, à l'exception peut-être
de certains aspects du deuxième, les arguments avancés soulèvent des
questions de fond. A ce propos, les Parties ont débattu longuement la
question de savoir si la notion d'interprétation ou d’application d'un
traité peut, au moins dans certaines circonstances, recouvrir celle de

23
CONSEIL DE L'OACI (ARRÊT) 66

l'extinction ou de la suspension de ce traité et ont également examiné si
l'on devait présumer l'existence de limitations intrinsèques aux pouvoirs
du Conseil à l'égard de certaines catégories de questions juridiques. Mais,
tant qu'il n'aura pas été déterminé comme il convient que seule l’extinc-
tion ou la suspension des Traités est cn cause et que la question de leur
interprétation ou de leur application ne se pose ni ne peut se poser, et
c'est là le seul vrai problème, le point de savoir si l'une des notions est
englobéc par l'autre peut, aux fins du présent arrêt, être considéré comme
théorique.

35. Jusqu'à présent la Cour n'a fait qu'examiner les aspects négatifs
du dossier et énoncer les motifs pour lesquels les thèses précédemment
exposées n'ont pas vraiment d'effet quant à la question de la compétence
du Conseil. Ii convient maintenant de passer aux aspects positifs et cet
examen montrera non seulement que la demande du Pakistan révèle
l'existence d’un «désaccord ... à propos de l'interprétation ou de l'appli-
cation» des Traités, mais encore que les moyens de défense de l'Inde
soulèvent aussi des problèmes d'interprétation ou d'application de ces
mêmes Traités.

36. La nature de la « requête » et de la « plainte » adressées au Conseil
par le Pakistan, dont le texte est intégralement reproduit dans les annexes
A et B au mémoire soumis par le Gouvernement indien à la Cour, a été
exposée en termes généraux dans la partie de l'arrêt concernant la com-
pétence de la Cour pour connaître de l'appel sur la «plainte» du Pa-
kistan (paragraphe 22). Le Pakistan a cité des dispositions précises des
Traités, en particulier l'article 5 de la Convention et l’article I, section |,
de l'Accord de transit, que l'Inde aurait violées en refusant de reconnaître
le droit de survol. Il a affirmé l'existence d'un « désaccord » à propos de
l'application des Traités. La nature de l'affaire dont le Pakistan a saisi le
Conseil ne prête donc à aucun doute. Elle consiste essentiellement en un
grief de violation des Traités; pour en vérifier le bien-fondé, le Conseil
serait inévitablement amené à interpréter ou à appliquer les Traités et à
s'occuper ainsi de matières relevant indubitablement de sa compétence.
Comme on le verra aux paragraphes 38 à 43 ci-après. la question de
savoir si les Traités sont demeurés applicables en tant que tels, question
qui est à la base de la précédente, est également de celles qui nécessitent
l'examen de certaines dispositions de l'un et l’autre Traité.

37. L'Inde a formulé aussi, dans les termes indiqués au paragraphe
30 b), des griefs relatifs 4 une violation substantielle de la Convention
qu'aurait commise le Pakistan et qui autoriserait l'Inde à mettre fin à
celle-ci ou à suspendre son application et celle de l'Accord de transit.
L'affaire se caractérise donc par des accusations réciproques de violations
de traité qui ne peuvent, par leur nature même, manquer de soulever des
questions d'interprétation ou d'application de ces instruments. Il est
toutefois possible de mieux cerner le problème car, si le Pakistan cite à

24
CONSEIL DE L'OACI (ARRÊT) 67

l'appui de ses prétentions des articles déterminés des Traités, les réponses
et moyens de défense de l'Inde, eux aussi, mettent visiblement en question
des dispositions conventionnelles. La Cour se propose maintenant
d'examiner celles-ci.

38. En premier lieu, l'Inde alléguant que le Pakistan aurait commis
une violation substantielle des Traités et s'estimant justifiée de ce fait à
considérer les Traités comme caducs ou suspendus, pareille allégation
implique de façon inhérente et par nature qu'on examine ces Traités en
vue de vérifier si, d’après la définition de la violation substantielle d’un
traité figurant à l'article 60 de la convention de Vienne de 1969 sur le
droit des traités, le Pakistan a violé, aux termes du paragraphe 3 b),
«une disposition essentielle pour la réalisation de l'objet ou du but du
traité ». Les termes très larges dont l'Inde s’est servie, comme on l'a vu au
paragraphe 30 b) ci-dessus, pour alléguer une violation substantielle des
Traités rendent particulièrement nécessaire que l'on recherche quelles
dispositions précises auraient été violées. Même si l'on considérait, à
cause du caractère général de l’aflégation, qu'un comportement équiva-
lant à un complet “rejet du traité» (convention de Vienne, article 60,
paragraphe 3 a)) est reproché au Pakistan, il resterait à examiner les
Traités afin de déterminer si l'on doit voir dans ce comportement le rejet
des dispositions de ces Traités dans l'ensemble et plus particulièrement
de leurs dispositions relatives à la «sécurité des voyages aériens » in-
voquées par l'Inde (voir ci-dessus paragraphe 30 b} in fine).

39. Vient en deuxième lieu la thèse de l'Inde suivart laquelle les
Traités auraient été remplacés par un régime spécial. Il paraît clair que
certaines dispositions de la Convention de Chicago entrent forcément
en jeu quand deux ou plusieurs parties prétendent la remplacer en totalité
ou partiellement par un autre accord conclu entre elles. Ces dispositions
sont ainsi libellées :

Article 82 (première phrase)

Abrogation d'arrangements incompatibles

« Les Etats contractants reconnaissent que la présente Convention
abroge toutes les obligations et ententes entre eux qui sont incom-
patibles avec ses dispositions et s'engagent à ne pas contracter de
telles obligations ni conclure de telles ententes. »

Article 83

Enregistrement des nouveaux arrangements

« Sous réserve des dispositions de l'article précédent, tout Etat
contiactant peut conclure des arrangements qui ne soient pas in-
compatibles avec les dispositions de la présente Convention. Tout
arrangement de cette nature doit être enregistré immédiatement au
Conseil qui le rend public aussitôt que possible. »

La seule observation à faire est que tout régime spécial institué entre les
Parties et plus particulièrement tout désaccord, comme il y en a cer-
tainement un, au sujet de son existence et de ses effets soulèvent immé-

25
CONSEIL DE L'OACI (ARRÊT) 68

diatement des problèmes tels que le Conseil doit interpréter et appliquer
lesdits articles.

40. Enfin en ce qui concerne la thèse qui est le fondement même de
l'attitude de l'Inde, à savoir que les Traités étaient ou ont été ultérieure-
ment suspendus ou éteints entre les Parties, le Pakistan a soutenu dans
la procédure qui s'est déroulée devant la Cour que ce problème ne sort
nullement du cadre des Traités mais est au contraire envisagé au moins
implicitement par deux dispositions de la Convention, les articles 89 et
95 ainsi libellés:

Article 89
Guerre et état de crise

« En cas de guerre, les dispositions de la présente Convention ne
portent atteinte à la liberté d'action d'aucun des Etats contractants
concernés, qu'ils soient belligérants ou neutres. Le même principe
s'applique dans le cas de tout Etat contractant qui proclame l'état de
crise nationale et notifie ce fait au Conseil. »

Article 95
Dénonciation de la Convention

«a) Tout Etat contractant peut dénoncer la présente Convention
{rois ans après son entrée en vigueur au moyen d'une notification
adressée au Gouvernement des Etats-Unis d'Amérique, qui en
informe immédiatement chacun des Etats contractants.

5) La dénonciation prend effet un an après la date de réception
de la notification et ne vaut qu'à l'égard de l'Etat qui a effectué la
dénonciation. »

L'article 111 de l'Accord de transit a généralement la même portée que
l'article 95 de la Convention et l’article 1, sections | et 2, de l'Accord traite
plus ou moins des mêmes points que l'article 89 de la Convention en ce
qui concerne les droits de survol et d'atterrissage à des fins non commer-
ciales. Il n°y a pas lieu d'en reproduire le texte.

41. A propos des dispositions citées au paragraphe précédent, le
Pakistan a invoqué la régle approuvée par la Cour dans les affaires du
Plateau continental de la mer du Nord (C.I.J. Recueil 1969, arrêt, para-
graphe 28) d'après laquelle, quand un accord ou autre instrument sti-
pule qu'un acte doit être accompli d'une manière précise, il doit l'être
ainsi ou pas du tout. Partant de là, le Pakistan a soutenu non seulement
qu'aucune disposition n'autorise à proprement parler la suspension de la
Convention, mais aussi que cette possibilité est implicitement exclue par
les articles 89 et 95. L'article 89 permet simplement, dans certaines
circonstances bien définies, de ne plus tenir compte de la Convention et
de cesser temporairement d'accorder les droits qu'elle prévoit. Dès que
ces circonstances n'existent plus (comme en l'espèce, selon le Pakistan),
cette latitude disparaît et obligation de remettre pleinement en vigueur

26
CONSEIL DE L'OACI (ARRÊT) 69

les droit prévus par la Convention renaît automatiquement. Telle a été
la thèse du Pakistan.

42. Dans la procédure devant la Cour, l'Inde a donné une autre inter-
prétation de l'article 89. Cette interprétation consiste grosso modo
a n'y voir qu'une clause d’habilitation ou, en un certain sens, de sauve-
garde, dont l'objet est de préciser que la Convention laisse intacts et
n’affecte pas les droits que les parties peuvent dans certaines circonstances
tirer de sources extérieures à la Convention, que ce soit en vertu du droit
international général ou à tout autre titre. D'après l'Inde, l'article 89
est un exemple, ou encore l'équivalent, d'un type de disposition conven-
tionnelle assez fréquente, en vertu de laquelle les dispositions du traité
dont il s'agit s'entendent sans préjudice des droits que les parties possè-
dent en dehors du traité dans certains domaines, ce qui est sans rapport
direct avec la présente affaire.

43. Il est évident, puisque cela concerne directement le fond du
différend, que la Cour doit s'abstenir de se prononcer sur le bien-fondé
des opinions divergentes des Parties quant à l'objet et à l'interprétation
exacte des articles 89 et 95. Toutefois cette divergence même révèle
l'existence de thèses directement opposées sur le sens des articles, autre-
ment dit un «désaccord ... à propos de l'interprétation ou de l'application
de la ... Convention »; n‘y aurait-il qu'une disposition — surtout une dis-
position ayant l'importance de l'article 89 — à propos de laquelle on puisse
faire cette constatation, le Conseil serait compétent, quand bien même
aucun autre texte ne serait en cause, ce qui manifestement n’est pas le cas.
Ayant ainsi décidé que le Conseil est compétent, la Cour n'a pas à dé-
finir l'étendue exacte de cette compétence au-delà de ce qu'elle a indiqué.

*
+ *

44. Il reste à aborder un dernier point. L'Inde a vigoureusement sou-
tenu contre le Pakistan, qui l’a nié, que, indépendamment de la question
du bien-fondé juridique de la décision par laquelle le Conseil s'est déclaré
compétent et dont l'Inde a fait appel, cette décision a été viciée par
diverses irrégularités de procédure et devrait, ne serait-ce que pour ce
motif, être déclarée nulle et de nul effet. La thèse de l'Inde est que, sans
ces irrégularités, le Conseil aurait abouti ou aurait pu aboutir à un
résultat différent. En conséquence, si la Cour faisait sienne la thèse de
l'Inde quant à l'existence de ces irrégularités de procédure, elle devrait
s'abstenir de statuer maintenant sur la compétence du Conseil, déclarer
nulle et de nul effet la décision de ce dernier et lui renvoyer le dossier
pour qu’il statue de nouveau en appliquant une procédure correcte.

45. La Cour ne pense pas qu'il soit nécessaire ni même opportun d'exa-
miner ce point en détail, alors surtout que les irrégularités alléguées ne
constituent pas une atteinte fondamentale aux exigences d’une bonne
procédure. Dans la présente instance, sa tâche est de dire si le Conseil est

27
CONSEIL DE L'OACI (ARRÊT) 70

compétent en l'espèce. C'est là une question juridique objective dont la
réponse ne saurait dépendre de ce qui s'est passé devant le Conseil.
Puisque la Cour conclut à la compétence du Conseil, les irrégularités de
procédure, à les supposer vérifiées, auront pour seul résultat qu'il sera
parvenu à la décision qui convient d'une manière erronée: il aura tout de
même abouti au bon résultat. Si en revanche la Cour s'était prononcée
contre la compétence du Conseil, cela aurait infirmé la décision du Con-
seil de se déclarer compétent, même en l'absence de toute irrégularité.

46. Par ces motifs,
LA COUR,

par treize voix contre trois,

1) rejette les objections du Gouvernement pakistanais sur la question
de sa compétence et dit qu'elle est compétente pour connaître de
l'appel de l'Inde;

par quatorze voix contre deux.

2) décide que le Conseil de l'Organisation de l'aviation civile interna-
tionale est compétent pour connaître de la requête et de la plainte
dont le Gouvernement pakistanais l’a saisie le 3 mars 1971 et rejette
en conséquence l'appel interjeté devant elle par le Gouvernement indien
contre la décision par laquelle le Conseil s’est déclaré compétent sur
ces demandes.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le dix-huit août mil neuf cent soixante-douze, en trois
exemplaires, dont l'un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement indien et au
Gouvernement pakistanais.

Le Vice-Président,
(Signé) F. AMMOUN.

Le Greffier,
(Signé) S. AQUARONE.

28
CONSEIL DE L'OACI (DÉCL. ZAFRULLA KHAN) 71

Sir Muhammad ZAFRULLA KHAN, Président, fait la déclaration
suivante:

A mon grand regret, tl m'est impossible d'admettre que l'article 84
de la Convention, rapproché des articles 5, paragraphe 4, 15 et 18 du
Règlement pour la solution des différends, prévoie le droit d'appeler d'une
décision par laquelle le Conseil de l'OACI rejette une exception prélimi-
naire soutenant qu'il n’a pas compétence pour connaître d'une requête ou
d'une plainte. Il me semble que les considérations qui ont amené la Cour à
la conclusion contraire montrent simplement qu'une disposition à cet effet
serait souhaitable. Si souhaitable que cela soit, cependant, cette constata-
tion ne saurait remédier à l'absence d'une clause semblable dans la Con-
vention, complétée par les articles pertinents du Règlement. Le plan
général du Règlement exclut la possibilité d'un appel d'une décision du
Conseil rejetant une exception préliminaire contre sa compétence. Pour
rectifier cette situation, à supposer qu'on le juge opportun, il convien-
drait d'amender la Convention et le Règlement, et non de leur prêter
un sens qu'ils ne peuvent avoir.

Je ne pense pas non plus que l’article II, section 1, de l'Accord de
transit n’envisage que les cas d'injustice ou de préjudice causés par des
mesures Jicites mais préjudiciables, ni que, dans la mesure où une plainte
déposée aux termes de cette section fait état de mesures illicites comme
cause de l'injustice ou du préjudice allégués, la plainte puisse être assi-
milée à une requête pour ce qui est de la possibilité d’interjeter appel
devant la Cour.

Cependant, la Cour ayant conclu que le Conseil de l'OACI a compé-
tence pour connaître de la requête et de la plainte qui lui ont été soumises
par le Gouvernement du Pakistan le 3 mars 1971, conclusion à laquelle
je m'associe pleinement, mon désaccord au sujet de la recevabilité de
l'appel de l'Inde revêt un caractère purement académique.

Une grande partie de la plaidoirie du conseil de l’Inde devant la Cour
a été consacrée à l'exposé des irrégularités de procédure qui auraient
été commises par le Conseil de l'OACI lors de l'examen de l'exception
préliminaire soulevée par l'Inde contre la compétence du Conseil pour
connaître de la requête et de la plainte du Pakistan. Cet exposé visait à
convaincre la Cour que la procédure devant le Conseil avait été viciée par
ces prétendues irrégularités et que la décision du Conseil sur l'exception
préliminaire de l'Inde était pour cette raison nulle et de nul effet et devait
être infirmée.

Ces irrégularités dont on fait état rentrent dans deux catégories
principales: celles qui concernent la méthode suivie pour parvenir à la
décision attaquée et celles qui tiennent au fait que le Conseil n'aurait pas
respecté les prescriptions de l'article 15 du Règlement pour la solution des
différends.

En ce qui concerne la première catégorie, les objections et affirmations
de l'Inde ont été abondamment débattues au Conseil (annexe E, e), Débat,
au mémoire du Gouvernement indien, par. 50-84) et les décisions du

29
CONSEIL DE L'OACI (DÉCL. ZAFRULLA KHAN) 72

président ont été confirmées par celui-ci. Rien de ce qu'a pu dire à cet
égard le conseil de l'Inde devant la Cour n'a fait naître un doute quelcon-
que dans mon esprit à propos de la régularité ou de l'opportunité des
décisions du président et de la procédure suivie par le Conseil.

Pour ce qui est de la seconde catégorie, il suffit pour réfuter les objec-
tions de l'Inde de constater que l'article 15 du Règlement pour la solution
des différends ne se rapporte aucunement à une décision relative à une
exception préliminaire. La question des exceptions préliminaires et de
leur suite fait l'objet de l'article 5 du Règlement, dans le chapitre IH] qui
traite de la suite que comportent les requêtes. Cet article a un caractère
autonome et il épuise le sujet des exceptions préliminaires. La procédure
prévue pour leur examen est définie au paragraphe 4, ainsi libellé: « Si une
exception préliminaire est soulevée, le Conseil, après avoir entendu les
parties, rend une décision sur cette question préjudicielle avant toute
mesure à prendre en vertu du présent Règlement. » C'est exactement ce que
le Conseil a fait.

L'article 15 du Règlement se trouve au chapitre [V, qui définit les
règles applicables à la « procédure » qui s'engage après qu'une exception
préliminaire a été rejetée et qui concerne le fond d'une affaire. L'article 15,
intitulé « Décision », concerne manifestement une décision au fond, et ne
revient pas sur la décision prise sur une exception préliminaire en tant que
question préjudicielle avant que s'engage la procédure au fond.

Le procès-verbal des débats au Conseil ne fait pas apparaître que l'Inde
ait insisté pour que le Conseil se conforme aux prescriptions de l'article
15. Même devant la Cour. certaines irrégularités ont été évoquées pour
la première fois dans la plaidoirie du conseil de l'Inde, qui a mentionné
encore d'autres irrégularités dans sa réplique. Quoi qu'il en soit, il est
clair que l'article 15 du Règlement ne s'applique nullement à une déci-
sion sur une exception préliminaire. C'est ce que le Conseil a supposé à
juste titre et aucun de ses membres n'a exprimé d'avis contraire.

M. Lacus, juge, fait la déclaration suivante:

Estimant que certaines observations doivent être faites sur divers
aspects de l'arrêt, je me prévaux du droit conféré par l’article 57 du Statut
de la Cour pour présenter la déclaration qui suit.

Je souscris pleinement aux conclusions de la Cour concernant sa
compétence pour connaître de l'appel, mais n'en voudrais pas moins
formuler des observations complémentaires sur l'interprétation de
l'article 84 de la Convention de Chicago relative à l'aviation civile interna-

30
CONSEIL DE L'OACI (DÉCL. LACHS) 73

tionale et de l'article II, section 2, de l'Accord relatif au transit des ser-
vices aériens internationaux.

Pour examiner le sens et la portée des mots «la décision » employés
à l'article 84, on doit considérer que leur sens strictement littéral ne
constitue qu’un point de départ mais qu'il n'est pas nécessairement con-
cluant car nous ne trouvons aucune formule limitative qui nous dispense
de l'interpréter. Il est vrai que l'emploi de l'article défini et du singulier
dans «la décision » relie directement cette expression à la mesure que le
Conseil doit prendre en vertu de la première phrase de l’article dont il
s'agit. Cela porterait à conclure, semble-t-il, que « la décision » envisagée
doit être la décision par laquelle le Conseil statue sur « un désaccord entre
deux ou plusieurs Etats contractants à propos de l'interprétation ou de
l'application » de la Convention et de ses annexes, qui «ne peut être
réglé par voie de négociation ».

Mais ce n'est pas seulement en prenant des décisions au fond que
le Conseil peut statuer sur les différends. Ce n'est donc pas seulement de ce
genre de décisions qu'il peut être fait appel et à cet égard je ne crois pas
possible d'admettre que l'on peut interpréter le Règlement pour la solu-
tion des différends de telle manière qu’il restreigne plus que la Convention
elle-même la possibilité d’interjeter appel. Au surplus, si les rédacteurs
avaient réellement voulu exclure l'appel sur des questions autres que des
questions de fond, ils auraient pu facilement le faire en qualifiant comme
il convenait le terme « décision »; il existe des précédents bien connus pour
une rédaction de ce genre.

Cela ne signifie pas bien sûr que « n'importe quelle décision du Conseil »

est susceptible d’appel car, comme le conseil du Pakistan l'a indiqué,
«cela irait à l'encontre de l'objet même de la Convention » (audience du 27
juin 1972). Il faut envisager le problème compte tenu des répercussions
que la décision dont il s'agit pourrait avoir quant à la position des Parties
au regard de l'affaire. En l'espèce la Cour s'occupe d'une décision concer-
nant un problème de compétence, de sorte qu'il faut tracer une ligne de
démarcation et dire de quel côté se situent les décisions sur la compétence.
Pour trouver la réponse, il suffit de songer à l'importance cruciale que ces
décisions présentent toujours, ainsi que le souligne le paragraphe 18 de
l'arrêt. Cela est confirmé par toute l'histoire du règlement judiciaire inter-
national où les questions de cet ordre ont beaucoup plus d'importance que
sur le plan national.
* Ces problèmes présentent néanmoins un aspect plus général qu'il
convient d'indiquer. La Cour actuelle et sa devanciére ont toujours
procédé avec beaucoup de prudence et de modération chaque fois qu'il
s'est agi de déterminer leur compétence. Conime l’a dit Lauterpacht:
«Rien ne doit être fait qui puisse donner l'impression que la Cour, par
excès de zèle, s'est attribué une compétence qui ne lui avait pas été con-
férée » (The Development of International Law by the International Court,
1958, p. 91).

Cette modération s'explique par la tendance marquée que l'on constate
à ne pas imposer aux Etats des obligations plus lourdes que celles qu’ils

31
CONSEIL DF L'OACI (DÉCL. LACHS) 74

ont expressément acceptées. Cependant, dans le cas d'appels contre des
décisions d’autres instances, ce critère même impose des limites à la
prudence que la Cour manifeste quand elle doit statuer sur sa compétence.

En fait les raisons qui expliquent la nécessité d'interpréter strictement
les clauses juridictionnelles sont celles-là mêmes qui obligent à inter-
préter les dispositions en matière d'appel d’une façon qui donne le
maximum d'effet aux garanties que ces dispositions visent à assurer. On
pourrait presque dire que instance inférieure et la cour d'appel se ren-
voicnt la balle en matière de juridiction. Par conséquent une interprétation
restrictive du droit d'appel, et partant des pouvoirs de la cour d'appel,
implique manifestement une interprétation large des pouvoirs juridic-
tionnels du tribunal de première instance. Cela entraînerait en fait des
obligations plus lourdes pour les Etats intéressés — ce que les tribunaux
internationaux ont constamment essayé d'éviter, comme il est indiqué
plus haut. Restreindre le droit des Etats de remettre en question des
décisions qu’ils considèrent comme injustes. ce serait, dans une certaine
mesure au moins, aller à l'encontre de l'objet même de l'institution de
l'appel. S'il en est ainsi en général, cela est encore plus vrai pour les
questions de compétence qui, comme on l’a indiqué plus haut, sont com-
parables en importance, sur le plan international, aux points de fond. Les
observations qui précèdent confirment que l'exercice de ce que l’arrêt
appelle au paragraphe 26 « un certain contrôle ... par la Cour » est justifié
(voir la résolution de l’Institut de droit international en dat : du 25 septem-
bre 1957, Annuaire 1957, p. 476 et suiv.).

Il

Tout en admettant que le Conseil de l'OACI a compétence pour
connaître de la requête et de la plainte qui lui ont été soumises, je voudrais
présenter des observations sur certaines questions de procédure soulevées
à propos des décisions dont il a été fait appel. L'Inde a formulé un certain
nombre de conclusions à ce sujet (mémoire du Gouvernement indien, par.
93 à 99 et par. 106 D). Le Pakistan quant à lui les a déniées (contre-
mémoire du Gouvernement pakistanais, par. 59).

L'article 54, alinéa c), de la Convention relative à l'aviation civile
internationale dispose: « Le Conseil doit ... arrêter son organisation et son
règlement intérieur ». Conformément aux pouvoirs qui lui étaient ainsi
conférés, le Conseil a approuvé le 9 avril 1957 le Règlement pour la solu-
tion des différends. Celui-ci avait pour objet de s'appliquer « au règlement
des désaccords ... survenus entre Etats contractants qui peuvent être
soumis au Conseil» et «à l'examen de toute plainte relative ... à une
mesure prise aux termes de l'Accord de transit par un Etat partie à cet
Accord » (article premier, par. | et 2).

Compte tenu de ces dispositions, les Etats contractants ont le droit
d’escompter que le Conseil s'en tiendra fidèlement aux dispositions du
règlement quand il assume, dans les situations dont il s'agit, des fonctions

32
CONSEIL DE L'OACI (DECL. LACHS) 75

quasi judiciaires, qui font partie intégrante de son activité. Ces disposi-
tions sont l’un des éléments qui garantissent que tout organe collégial de
cette nature prendra ses décisions comme il convient; elles constituent un
cadre pour son fonctionnement normal: à ce titre, elles sont promulguées
pour être appliquées.

Le compte rendu de la séance du Conseil en date du 29 juillet 1971
indique à coup sûr que l’on s'est écarté de certaines des dispositions du
Règlement pour la solution des différends. En général, il est évidemment
vrai que toutes les dérogations aux règles établies ne portent pas atteinte
à la validité des décisions mais il en est certaines qui peuvent léser les
parties dans leurs droits et leurs intérêts. C’est pourquoi si l’une des
parties intéressées soutient devant la Cour que des irrégularités de
procédure ont été commises, il est raisonnable que cela retienne l'atten-
tion de la Cour. C'est par suite à juste titre que l'Inde a soulevé des objec-
tions.

Je regrette donc que la Cour n’ait pas examiné Ja question et, dans son
arrêt, se soit bornée à «dire si le Conseil est compétent en l'espèce » (par.
45). Statuer sur les vices de forme que la Cour peut éventuellement consta-
ter dans la manière dont le Conseil a pris ses décisions ou attirer sur eux
l'attention du Conseil, cela relèverait certainement du «contrôle de ces
décisions par la Cour» dont il est question dans un passage de l’arrêt
(par. 26) que j'ai déjà mentionné et auquel je souscris pleinement.

En outre on ne doit pas oublier que le Conseil, vu son expérience
limitée des problèmes de procédure et composé comme il l’est d'experts
dans d'autres domaines que le droit, a sans aucun dove besoin de
directives et que la Cour peut certainement les lui fournir. Ces directives
seraient très importantes pour la suite du présent procès et pour les ins-
tances à venir et accroîtraient la confiance des Etats qui confient au
Conseil la tâche de régler des désaccords survenant dans le domaine de
l'aviation civile.

MM. PETREN, ONYEAMA, DILLARD, DE CASTRO et JIMENEZ DE ARE-
CAHAG, juges, joignent à l'arrêt les exposés de leur opinion individuelle.

M. Morozov, juge, et M. NAGENDRA SINGH, juge ad hoc, joignent à
l'arrêt l'exposé de leur opinion dissidente.

(Paraphé) F. A.
(Paraphé) S. A.

33
